DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 2-6, 12-17 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	There are several instances in the claims where the Applicant uses the same terminology for different parts and it gets confusing. The claims recite multiple and individual “first ends”, “second ends” and “threaded portions” for each tubular member.  For example, in claim 20 lines 17-18 there is a “threaded portion” (of the second tubular member) that threads with a threaded portion (of the first tubular member). Currently, claim 20 recites “…once threaded portion is threaded to threaded portion…” and this recitation is somewhat confusing. It would be clearer if the Applicant distinguished which structure corresponds to which tubular member to eliminate confusion. Claim 21 includes similar claim language in lines 17-18 and 28-
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 2-6, 12-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michelson et al., US 6,902,060 in view of Frabbi, EP 0347474.
	Regarding claim 20, Michelson et al. disclose the claimed invention including a handle which includes a first tubular member (43) made of a permanently formable material formed with a first predetermined diameter (see Figure 2, x is outer diameter of 43) having an inner diameter (steel tubing, the inner diameter z somewhat shown in Figure 2; Column 5 Lines 10-15) and having a first end (end at 63 and 55 as shown in Figure 2) and a second end (end at 61, see Figure 2) having a second predetermined diameter (x-Δa, is inner diameter at end at 61), a transition section connecting the first end to the second end (Figure 2), said second end having a threaded portion disposed a distance Δf from the transition section defining a Δf portion of said second end (threaded portion is 65; see Figure 2 the threads are interior and spaced from a transition section that is above 63) and said threaded portion disposed a distance Δe from said terminal point of said second end defining a Δe portion of said second end (Figure 2, also Column 5 Lines 16-17), a second tubular member (41) made of a permanently formable material formed with a predetermined diameter (steel tubing, outer diameter x somewhat shown in Figure 2; Column 4 Lines 56-60) and an inner diameter (z, Figure 2) having a first end (at 51) and a second end (at 59), the second end having a threaded portion (59, Figure 2) having a diameter disposed a distance Δf’ from a terminal point from a second end (Figure 2) defining a Δf’ portion of said second end (as shown in Figure 2) to complementary receive said threaded portions by way of a threaded and friction fit to the second end (when assembled, Figure 2), and wherein the Δe portion of the end and the Δf of the end do not include threaded portions (Figure 2). Regarding claim 21, the assembly handle comprises a first tubular member (97, 
a first predetermined distance from a terminal point of the second end (65, Figure 4), and an intermediate tubular member made of a permanently formable material (95, Column 7 Lines 
	Michelson et al. does not explicitly disclose that the Δe portion of respective tubular members is inserted inwardly past the threaded portion of the second end and once threaded portion is threaded to threaded portion, said Δf portion of tubular members and said Δe portion of the second end provide friction fit non-threaded surface to non-threaded surface connection on both sides of threaded surfaces.

	Frabbi teaches a handle of two or more members (Abstract, Figures), there being a Δe portion of one of the respective tubular members (Δe portion being the portion between threads 2 and the terminal end of 1, see Figures) that is inserted inwardly past the threaded portion (threaded portion 4 or 5) of a second end (see Figures 1-3) and once threaded portion is threaded to threaded portion (Figure 3), a Δf portion of tubular members and the Δe portion of the second end provide friction fit non-threaded surface to non-threaded surface connection 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the position of the Δe and Δf portions of Michelson et al. so that the Δe portion of respective tubular members is inserted inwardly past the threaded portion of the second end and once threaded portion is threaded to threaded portion, said Δf portion of tubular members and said Δe portion of the second end provide friction fit non-threaded surface to non-threaded surface connection on both sides of threaded surfaces, as taught by Frabbi, so that the connection between the handle members is strong and solid.
Response to Arguments
3.	Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272.  The examiner can normally be reached on typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






lcg